DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendment
Applicant’s amended claims dated 26 July 2021 are acknowledged.  
Claims 1-45 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 1-32 and 44-45, and a species election (example 1 recited in claim 12, shown below), both without traverse, in the reply filed on 26 July 2021 is acknowledged.
Claims 33-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

    PNG
    media_image1.png
    292
    645
    media_image1.png
    Greyscale

Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:

“If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.”
“If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.”
The elected species is not allowable over the prior art, see the below prior art rejection.  The provisional election is given effect and examination has been limited to the Markush claim and claims to the elected species. The search has not been extended unnecessarily to cover all nonelected species.  Claims drawn to species patentably distinct from the elected species are held withdrawn from further consideration.
In this regard, the elected species reads on the group I claims 1, 3-12 and 32.  Claim 2 requires a non-hydrogen substituent at the R7 position.  Claim 44 requires a non-hydrogen substituent at the R4 position.  Claims 13-31 and 45 are drawn to species of the claim 1 genus which are different from that elected.



The restriction is FINAL.

Non-Final Rejection

Priority
This application was filed January 02, 2020 and claims priority to U.S. Provisional Applications: 62/787,965, filed January 3, 2019; 62/858,819, filed June 7, 2019; and 62/947,720, filed December 13, 2019.
Note that the International application PCT/IB2020/050009, filed on January 02, 2020, appears to be substantial identical to the instant application.

Information Disclosure Statements
The IDS’s dated 01/31/2020, 02/03/2020 and 07/24/2020 have been received, entered and considered, a copy of each is included herein.

PTO-892 Form
US 20210177828 is an English language equivalent of WO2019141202 (IDS).
US 20170349583 is an English language equivalent of WO2016104617 (IDS).
US20110034416 teaches anticancer compounds having pyridinone moieties similar to those present on the instant compounds.
Status of the claims
Claims 1, 3-12 and 32 are pending and rejected.
Claims 2, 13-31 and 33-45 are pending but withdrawn from consideration as drawn to non-elected subject matter.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-12 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WU (WO2020038460, IDS).
The cited reference is an international application which designates the US. The cited subject matter is fully supported by the CN201810971406.2 priority application which was filed on 24 August 2018.  The subject matter represents 102(a)(2) prior art against the present application since the earliest priority date afforded the instant claims is 03 January 2019.
The reference discloses the elected species of instant example 1, see the reference example compound disclosed at page 92, line 13.  The synthetic procedure used to make the compound is described at pages 92-95.  The disclosed structure is shown below:

    PNG
    media_image2.png
    243
    422
    media_image2.png
    Greyscale

This compound reads on claims 1 and 3-12:
This compound is a claim 1 compound of formula II wherein X1 is N and X2-X3 are CH; R1 and R2 are methoxy, R3 is C3 alkyl; R4 is hydrogen; R5 is phenyl substituted with one halogen and R6 and R7 are hydrogen.
This compound is a claim 3 compound of formula IV wherein X1 is N and X2 is CH; R1 and R2 are methoxy, R3 is C3 alkyl; R4 is hydrogen; R5 is phenyl substituted with one halogen and R6 is hydrogen.
The compound meets the limitations recited in each of dependent claims 4-11 and is identical to the species recited in claim 12.

Regarding claim 32, the reference discloses a DMSO solution of the compound at line 2 of page 95.  This solution is a pharmaceutical composition according to claim 32 at least since DMSO is considered to be a pharmaceutically acceptable diluent.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625